DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
 

Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 6+ of the Remarks that Yue fails to teach “wherein the event comprises a physical activity performed by a character in the media content item” as amended in claims 1 and 11.
In response to argument, Examiner respectfully disagrees.  Yue discloses in col. 4, lines 46-67, col. 6, lines 46-63, col. 8, lines 27-67, fig. 1B, fig. 2 and fig. 3, event identification service 218 is executed to identify events of interest 228 in media content streams 229 (emphasis added) in real time.  The event identification service 218 may include an audio analysis engine 230, video analysis engine 231 and metadata analysis engine 232 to detect audio, video and/or metadata that may be associated with an event of interest 228.  In fig. 3, analysis is performed in boxes 306, 309, and 312 to determine whether an event of interest is identified in the media content streams 229.  If an event of interest is identified, the event identification service 218 presents the event of interest 228 to the user.  Alternatively, the event identification service 218 may generate user interfaces such as those in fig. fig. 1A or 1B that inform the user of the event of interest 228 and allow the user to select and consume the media content stream 229 that includes the event of interest 228.  In this regard, the events of interest 228 may serve as bookmarks or a navigational aid for important portions of the cached media content 239.  So in fig. 1B, an event of interest has been identified as an unexpected reversal in a soccer match.  In that soccer match, there are players that are performing physical activities such as running etc.  Therefore, Yue discloses “generating….for presentation a media content item; identifying…an event in the media content item, wherein the event comprises a physical activity performed by a character in the media content item” as amended in claims 1 and 11. 

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8, 10-15, 17, 18 and 20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Yue et al. (U.S. Patent No. 10,489,016).

Regarding claim 1, Yue et al. discloses a method for providing activity recommendations, comprising: 
generating, via a content server, for presentation a media content item (see col. 4, lines 46-67, fig. 1B, fig. 2; media content streams 229);
identifying, via the content server, an event (considered as event of interest) in the media content item (see col. 4, lines 46-67, fig. 1B, fig. 2; events of interest 228), wherein the event comprises a physical activity performed by a character in the media item (see col. 3, lines 6-21; the event of interest corresponds to an unexpected reversal in a soccer match. The events of interest 228 may serve as bookmarks or a navigational aid for important portions of the cached media content 239.  So in fig. 1B, an event of interest has been identified as an unexpected reversal in a soccer match.  In that soccer match, there are players that are performing physical activities such as running etc.),

determining, via the content server based on the event, an activity (considered as joining the video stream) to be performed (see col. 3, lines 22-34, fig. 2; The user interface 116 explains the event of interest to the user with options inviting the user to join the video content stream in progress); and 
generating, via the content server, for presentation at a client device a recommendation for performing the activity proximate to the occurrence of the event in the generated media content item (see col. 3, 6-34, fig. 1B (116), fig. 2; an overlay is presented to inform the user to join or play a recommended event of interest proximate to the content in progress).  

Regarding claim 11, claim 11 is rejected for the same reason set forth in the rejection of claim 1.

Regarding claims 2 and 12, Yue et al. discloses everything claimed as applied above (see claims 1 and 11).  Yue et al. discloses wherein the generating for presentation the media content item comprises generating the media content item for display on a display (see col. 3, lines 6-12 and fig. 1B).  

Regarding claims 3 and 13, Yue et al. discloses everything claimed as applied above (see claims 2 and 12).  Yue et al. discloses wherein the generating for presentation the recommendation comprises generating the recommendation for display on the display (see fig. 1B (116)).

Regarding claims 4 and 14, Yue et al. discloses everything claimed as applied above (see claims 1 and 11).  Yue et al. discloses wherein the identifying the event comprises retrieving metadata associated with the media content item (see col. 8, lines 17-26; metadata analysis and fig. 3 (310, 312)).

Regarding claims 5 and 15, Yue et al. discloses everything claimed as applied above (see claims 1 and 11).  Yue et al. discloses wherein the identifying the event comprises analyzing video frame data in the media content item (see col. 8, lines 11-17, fig. 3 (309) and 5).

Regarding claims 7 and 17, Yue et al. discloses everything claimed as applied above (see claims 1 and 11).  Yue et al. discloses retrieving a user profile (see col. 5, lines 1-16, fig. 2 (user data, 236));2Application No.: 17/141,949Docket No.: 003597-2453-101 Preliminary Amendment dated March 5, 2021
determining to provide media recommendations based on the user profile (see col. 6, lines 35-45); and 
in response to determining to provide media recommendations based on the user profile, generating for presentation the recommendation for performing the activity (see col. 8, 27-36, fig. 1B (116)).  

Regarding claims 8 and 18, Yue et al. discloses everything claimed as applied above (see claims 7 and 17).  Yue et al. discloses wherein the user profile comprises a media recommendation setting and wherein the media recommendation setting is set in response to receiving a user input (see col. 7, lines 4-17).

Regarding claims 10 and 20, Yue et al. discloses everything claimed as applied above (see claims 1 and 11).  Yue et al. discloses wherein: 
the event in the media content item comprises an event type (see col. 3, lines 6-21, fig. 1A; event of interest); 
determining the activity to be performed comprises: 
comparing the event type to event types of a plurality of activities to be performed (see col. 2, lines 40-64, fig. 1A, 1B); and 
identifying a match based on the comparing (see col. 2, lines 40-64, fig. 1A, 1B).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yue et al. as applied to claims 1 and 11 above, and further in view of Cormican (U.S. Pub. No. 2018/0376178).

Regarding claims 9 and 19, Yue et al. discloses everything claimed as applied above (see claims 1 and 11).  Yue et al. discloses wherein the event comprises a first event, the method further comprising: 
identifying a second subsequent event in the media content item (see col. 2, lines 28-64 and fig. 1a (103)); 
determining a difference between the first event and the second subsequent event (see col. 2, lines 28-64 and fig. 1a (103)); 
comparing the difference to a predetermined threshold (see col. 2, lines 28-64 and fig. 1a (103)); and 
in response to comparing the difference to the predetermined threshold, determining whether to generate for presentation a recommendation for performing an activity proximate to the occurrence of the second subsequent event (see col. 2, lines 28-64, col. 3, lines 6-34 and fig. 1a (103), fig. 1b (116)).
However, Yu et al. is silent as to time difference between the first event and the second event.
Cormican discloses time difference between the first event and the second event (see paragraphs 0075-0076; timeline in recommended videos).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Yu et al. to include time difference between the first event and the second event as taught by Cormican for the advantage of identifying subsequent recommendation videos.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                             September 9, 2022.